PER CURIAM.
Presto filed this action alleging a breach of contract and seeking damages, interest, reasonable attorneys’ fees, and enforcement of a mechanic’s hen. The trial court, after hearing the evidence, awarded Presto the contractual amount due, interest, and attorneys’ fees and impressed a mechanic’s hen against the Hammonses’ property. In this Court, Presto filed a petition for attorney’s fees *798under the contract and seeks damages for frivolous appeal.
Finding no error of law and determining that an opinion would have no precedential value, the trial court’s judgment is affirmed by this memorandum decision. Rule 84.16(b). The petition for attorney’s fees under the contract is denied, but Presto is awarded $2,000.00 as damages for the filing of a frivolous appeal. Rule 84.19.
The judgment is affirmed, but the cause is remanded to the trial court with directions to enter a judgment against the Hammonses, jointly and severally, and in favor of Presto in the amount of $2,000.00 as damages for frivolous appeal.
All concur.